Citation Nr: 1002790	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a chronic adjustment disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for cervical and lumbar 
spine strain. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to 
December 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and noncompensable ratings for migraine 
headaches and an adjustment disorder; and denied service 
connection for left knee pain, and cervical and lumbar spine 
strain.  In April 2005, the RO granted increased initial 
ratings of 10 percent for migraine headaches and an 
adjustment disorder.  

This case was previously remanded in October 2008 to allow 
the Veteran to provide testimony at a Travel Board hearing.  
The Veteran failed to report to the Travel Board hearing 
scheduled for July 2009, without good cause shown.  The RO 
mailed notice of the hearing to the Veteran's last known 
address, accordingly, the Board construes his failure to 
appear as a withdrawal of his request for a hearing.  
   
The issues of entitlement to service connection for left knee 
pain and cervical and lumbar spine strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder has been manifested by 
such symptoms as irritability, depression, anxiety, anger, 
and sleep impairment; and GAF scores that are indicative of 
moderate symptoms.

2.  The Veteran's migraines occurred up to four times per 
week and required him to lie down for several hours; the 
migraines are not completely prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no 
more, for an adjustment disorder have been met for the entire 
period of time that is covered by this claim.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9440 (2009).

2.  The criteria for an initial 30 percent rating, but no 
more, for headaches have been met for the entire period of 
time that is covered by this claim.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Veteran's claim arises from his disagreement with the 
initial evaluations assigned following the grant of service 
connection for the disabilities on appeal.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and post-service VA and private medical records.  He 
was also afforded VA examinations.  The most recent 
examinations for migraine headaches and a chronic adjustment 
disorder were in April 2004.  

A Veteran is entitled to a new examination where there is 
evidence that the condition may have worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was 
scheduled for, but failed to report to, VA examinations in 
May 2008 to evaluate the current severity of his 
disabilities.  Accordingly, the Board will proceed to review 
the claims based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

The Veteran has not identified any other pertinent evidence, 
not already of record or requested, and the Board is also 
unaware of any such evidence.  The Veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  He responded to the November 2004 notice 
letter in his case, as well as other correspondence; and he 
has also submitted statements in support of his claim.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Since the Veteran takes issue with the initial 
rating assigned when service connection was granted, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  It is the policy 
of VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

I.  Adjustment Disorder

The rating criteria applicable for Chronic Adjustment 
Disorder are found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9440.  Under this code, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9440.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  38 C.F.R. § 4.126 (2009).

Analysis

Service connection for an adjustment disorder was granted by 
way of a June 2004 rating decision.  A noncompensable (0 
percent) disability rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, DC 9440, effective from December 21, 2003.  In an 
April 2005 rating action, the rating was increased to 10 
percent, effective December 21, 2003.  The Veteran contends 
that he is entitled to an initial rating in excess of 10 
percent.

A VA psychiatric examination was conducted in April 2004.  
The examiner reviewed the Veteran's claims file prior to the 
examination.  The Veteran reported that he was currently 
living with a female friend and they had a good relationship.  
He reported that he was unemployable due to his migraines and 
recurrent black out spells; although he noted that he had not 
actually sought employment.  His only source of income was 
raking leaves.  The Veteran endorsed feelings of 
irritability, anger, hopelessness, anxiety, and nervousness.  
He also reported disturbed sleep.  He denied any acts of 
physical violence.  

Objectively, the Veteran appeared neatly groomed.  He did not 
exhibit any speech or language impairment, and rate of speech 
was normal.  He was alert with no visual mental slowness.  
His speech indicated logical thinking and a normal flow of 
ideas.  Interruption of thought processes, difficulty 
maintaining focus, derailment, flight of ideas, persecution 
and rumination were not present.  There was no evidence of 
delusions, hallucinations, homicidal or suicidal thought, 
feelings, or plan.  The Veteran's mood was calm; his affect 
was restricted, but appropriate to content and situation.  
Remote and recent memory was intact.  Attention and 
concentration were good.  Judgment and insight were poor.  
Following the examination, the examiner concluded that the 
Veteran was manifesting a poor adjustment to discharge from 
military service.  He was manifesting emotional symptoms 
(depression and anxiety) and a disturbance of conduct.  These 
manifestations were mild in nature.  The AXIS I diagnosis was 
adjustment disorder with mixed disturbances of emotions and 
conduct.  His GAF score was 70, which the examiner noted was 
indicative of some mild symptoms, but the Veteran was 
generally functioning "pretty well."  

A September 2004 treatment note shows the Veteran reported 
that he was easily irritated and angered.  He stated that he 
was becoming "destructive" by throwing and punching things, 
but denied hurting anyone.  He denied audio or visual 
hallucinations.  He also denied suicidal ideations.  The 
diagnosis was PTSD, questionable; and chronic adjustment 
disorder.  The GAF score was 60.  

A November 2004 treatment note reflects symptoms of anxiety, 
stress, nightmares, and sleep impairment.  The Veteran 
reported that he had currently been employed for 2 weeks at a 
linen company.  When evaluated in January 2005, he reported 
that he had been fired from his job due to excessive 
absenteeism.  He complained of a lack of motivation, impaired 
sleep, poor concentration and depressed mood.  He also 
endorsed symptoms of anxiety and nervousness, and panic 
attacks.  There was no homicidal or suicidal ideation 
reported.  Objectively, he displayed good hygiene and 
grooming.  Speech was normal.  Thought processes were 
organized, and there was no psychosis or paranoid ideation 
noted.  The AXIS I diagnosis was depressive disorder.  GAF 
was 55.

The Veteran was admitted for nine days of in-patient 
treatment in April 2005 for reports of suicidal ideation.  
These records reflect a GAF score of 45 at the time of 
admission, with a diagnosis of PTSD, prolonged and delayed.  
The inpatient notes reflect a history of depressed mood, 
suicidal thoughts, and problems with his supervisors.  He was 
diagnosed with PTSD and polysubstance abuse.  The Veteran's 
GAF score improved to 60 within five days of his 
hospitalization.  Another assessment performed during this 
period of hospitalization, reflects the Veteran mainly had 
problems with depression, explosive anger, aggressive 
tendencies, and frustration with inability to work or find a 
job.  The Veteran denied audio hallucinations, but endorsed 
visual hallucinations.  He stated that he had been looking 
for work for months, but could not get hired after disclosing 
his medical problems.  The evaluating social worker noted 
that the Veteran had been diagnosed with PTSD.  She also 
noted that these PTSD symptoms seemed to continually sabotage 
the Veteran's efforts to work. 

A January 2007 treatment note shows that the Veteran reported 
having minimal social interactions; no hobbies because of 
impaired focus; no relationship with his family; and no job.  
Objectively, his mood was depressed.  Affect was flat.  His 
recall was poor, and judgment and insight fair.  Referral for 
PTSD treatment was suggested.  A December 2007 treatment note 
shows the Veteran was alert and oriented times three.  His 
affect was pleasant and cooperative.  He denied any suicidal 
or homicidal ideations.

Based upon a review of the cumulative evidence, and resolving 
all doubt in the Veteran's favor, the Board finds that 
throughout the course of the appeal, the Veteran's adjustment 
disorder was manifested by psychiatric symptoms that more 
closely approximate the criteria for a 30 percent disability 
rating.  Since the Veteran has been diagnosed as having 
psychiatric conditions in addition to the service-connected 
adjustment disorder and the symptoms attributable to other 
psychiatric conditions have not been disassociated from his 
service-connected disorder, the Board has considered all 
psychiatric symptoms in reaching the above conclusion.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
Veteran's psychiatric symptoms include social withdrawal, 
destructiveness, panic attacks, depressed mood, anxiety, 
anger, irritability and impaired concentration, and chronic 
sleep impairment.  Such symptoms are indicative of an 
adjustment disorder that more nearly approximates the 
criteria required for a 30 percent rating.  

In assigning the 30 percent rating, the Board considered the 
Veteran's GAF scores, which were mainly between 55 and 60.  
Such scores are generally indicative of no more than moderate 
impairment in social and occupational functioning.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th 
ed. at 32).  While a lower GAF score of 45 (indicative of 
serious impairment) was assigned in April 2005, the Board 
notes that this was during a brief and limited period during 
which the Veteran was reporting suicidal ideations.  This low 
GAF score is not representative of the overall functioning 
since the grant of service connection.  Accordingly, the GAF 
scores also support the assignment of a 30 percent rating, 
but no higher.  

While there is evidence of impaired judgment, poor recall, 
flattened affect, panic attacks, suicidal ideation and 
disturbances of motivation and mood, the Veteran's overall 
disability picture does not more nearly approximate the 
criteria for a 50 percent or higher evaluation.  See 38 
C.F.R. § 4.7.  The Veteran's speech was normal, thinking was 
logical, and there were no delusions or homicidal thoughts.  
The Veteran was also appropriately groomed and displayed good 
hygiene.  On only one occasion, the Veteran reported visual 
hallucinations, flattened affect was noted, and recall was 
found to be poor.  Suicidal ideation was also noted during an 
inpatient hospitalization.  The VA treatment records and 
other evidence of record reflect no evidence of panic attacks 
that occur more than once a week or impaired abstract 
thinking.  Panic attacks were noted by a VA practitioner to 
be situational and there is no indication that they occur 
more than once a week.  Suicidal ideation was only noted 
during an inpatient hospitalization, otherwise, the Veteran 
has denied suicidal ideation.  As noted, the GAF scores 
assigned throughout the appeal indicate no more than moderate 
difficulty in social and occupational functioning.  In the 
Board's opinion, all aspects of the psychiatric disability at 
issue are encompassed in the 30 percent schedular rating 
assigned.  Due consideration has been given to staged 
ratings; however a higher evaluation is not warranted for any 
portion of the time period under consideration.   

II. Migraines

The Veteran's service-connected migraine headaches are 
currently rated as 10 percent disabling under Diagnostic Code 
8100.  Pursuant to Diagnostic Code 8100, a 10 percent 
disabling rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating 
contemplates migraine headaches where there is characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating 
contemplates migraine headaches which are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According 
to Stedman's Medical Dictionary, 27th Edition (2000), p. 
1461, "prostration" is defined as "a marked loss of strength, 
as in exhaustion."  The Board notes further that the terms 
"very frequent completely prostrating and prolonged attacks" 
and "severe economic inadaptability" are not defined in VA 
law.  The Court has held that it must also be considered 
whether the disability was capable of producing severe 
economic inadaptability, regardless of whether the condition 
was actually causing such inadaptability.  See Pierce v. 
Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA 
conceded that the words, "productive of" could be read to 
mean either "producing" or "capable of producing."  Id. at 
446, 446-447.

The Veteran's service treatment records establish that he was 
treated for migraine headaches during active service.

At a VA examination conducted in March 2004, the Veteran 
reported his headaches occurred about once every three days, 
lasted approximately one hour in duration, and were 
accompanied by dizziness.  He took Midrin as needed and had 
to lie down in a dark room for relief.  He was not working at 
the time of the examination, but reported that his headaches 
affected his daily activities.  Objectively, the Veteran had 
a normal examination.  There was no history of seizure 
activity.  The diagnosis was migraine headaches.

A July 2004 treatment note shows the Veteran's headaches 
manifested with a visual aura.  When seen in September 2004, 
he stated that most times he sits in a dark room due to his 
headaches and is unable to hold down a job.  

In a September 2004 statement in support of his claim, the 
Veteran stated that his migraines occurred every other day, 
for a minimum of four times a week.  The headaches manifested 
with symptoms of sensitivity to noise and light, nose bleeds, 
occasional blackouts that required that he rest for several 
hours in a dark room.  

In November 2004, the Veteran reported that his headaches had 
become even more constant.  He further indicated that he was 
"spoken to" by supervisors because he needs to lie down and 
rest due to the severity of his headaches.  He stated that he 
did not think he would be allowed to continue working at this 
job.  

In an April 2005 statement in support of his claim, the 
Veteran wrote that over the past year he had 20 appointments 
for his various medical conditions, which caused him to lose 
at least three jobs due to his absences.  In several other 
statements the Veteran indicated that he was forced to take 
temporary day jobs, because he cannot secure more permanent 
work.  He claimed that when he reported all of his medical 
problems to potential employers, he was not hired.

VA treatment records throughout 2005 note a history of 
migraines, but no specific prostrating attacks are noted.  
Other records show further complaint and treatment for 
headaches in May 2006 and December 2006.  The December 2006 
treatment note shows the Veteran reported photosensitivity 
with the migraines.  He was prescribed medication for relief.  
Further complaints of severe headaches, with ear ache and 
other symptoms, in July 2007 and December 2007 were diagnosed 
as otitis, as opposed to migraines. 

In an April 2007 application for total disability rating 
based on individual unemployability, the Veteran reported 
that his headaches (and PTSD) caused him to miss a lot of 
work.  

Analysis

The evidence of record, both medical and lay statements, 
support the assignment of a 30 percent disability rating for 
the Veteran's service-connected headache disability 
migraines.  Given the frequency of the migraines, and the 
fact that they reportedly necessitated rest (i.e. were 
prostrating) for several hours, the Board finds that the 
Veteran's migraines meet the 30 percent criteria of 
prostrating attacks occurring on average of at least once per 
month.  The preponderance of the evidence, however, is 
against the assignment of a disability rating in excess of 30 
percent for any period of time covered by this appeal.  There 
is no evidence that the migraines are completely prostrating 
and prolonged.  Instead, the evidence shows that he has 
migraines up to four times a week that require him to lie 
down for several hours.  The March 2004 VA examiner did not 
comment upon the extent to which the Veteran's migraines were 
capable of producing severe economic inadaptability (other 
than noting that the Veteran was unemployed).  The Veteran 
has reported that the headaches impair his employment and 
that he was spoken to by supervisors.  However, the evidence 
as a whole shows that he reports that a number of conditions, 
both service-connected and nonservice-connected, affect his 
ability to work.  An employer, who responded to a query from 
VA, indicated that the Veteran quit his employment.  Due 
consideration has been given to staged ratings; however a 
higher evaluation is not warranted for any portion of the 
time period under consideration.   

III. Extraschedular Evaluations

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The Board has considered whether 38 C.F.R. 
§ 3.321(b)(1) is applicable in this case.  See Thun v. Peake, 
22 Vet. App.  111 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Both disabilities have been assigned 30 
percent evaluations pursuant to the schedular criteria.  
There is no indication in this case that the schedular 
criteria are inadequate.  Moreover, the rating criteria 
reasonably describe his disability level and symptomatology 
as was discussed above.  Moreover, there have not been 
frequent periods of hospitalization or marked interference 
with employment.  While the conditions do interfere with his 
employment, the assignment of 30 percent ratings recognizes 
that there is significant impairment with his industrial 
capacity.  Hence, referral for consideration of an 
extraschedular rating is not warranted.  See Thun, 22 Vet. 
App. 11 (2008); Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Finally, the Board notes that the Veteran's claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU) was denied by way of an October 2007 
rating decision that the Veteran has not appealed.  
Accordingly, referral or remand of a TDIU issue to the RO is 
not required.   


ORDER

A 30 percent rating for a chronic adjustment disorder is 
granted.

A 30 percent rating for migraine headaches is granted.


REMAND

Service Connection Claims

Service treatment records show that the Veteran complained of 
left knee pain beginning in January 1999.  He was diagnosed 
with an overuse injury in January 1999 and a varus/valgus 
strain and patellofemoral syndrome in March 1999.  He was 
later diagnosed with bilateral knee pain in July 2000.  
Service treatment records are negative for cervical spine 
complaints or findings.  During the October 2003 physical 
examination for separation purposes, the Veteran reported 
knee and back pain.  Objectively, the lower extremities were 
clinically normal.  A diagnosis of mechanical back pain was 
provided.  X-rays of the lumbosacral spine revealed prominent 
lordosis, without spondylolisthesis or spondylosis.  The 
thoracic spine was normal.  

The Board notes that a VA examination was conducted in March 
2004.  In an examination report, the VA examiner provided 
diagnoses of cervical strain, lumbar strain, and left knee 
strain with minimal limitation due to pain, but failed to 
provide any opinion regarding whether there was any causal 
relationship between these diagnoses and the Veteran's 
military service.  The examiner also indicated that the 
claims file was unavailable for review in connection with the 
examination.  Based on the record, the Board finds that a new 
VA examination is necessary for a medical opinion on the 
relationship between the current left knee and cervical and 
lumbar spine disorders; particularly as there is evidence of 
spine and knee pathology in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his claimed cervical, 
lumbar, and bilateral knee strain 
conditions.  The claims folder, including 
this remand, must be made available to the 
examiner for review in conjunction with 
this opinion and/or examination.  The 
examiner is asked to opine as to whether 
it is at least as likely as not (a 
probability of 50 percent or greater), 
that the currently diagnosed cervical, 
lumbar, and bilateral knee strain were 
caused by and/or are related to an aspect 
of the Veteran's military service.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


